DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,146,381.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/450,033
1. A computing system comprising: a processor device; and a computer-readable storage medium, coupled with the processor device, having instructions stored thereon, which, when executed by the processor device, cause the system to perform actions comprising: generating a current fingerprint corresponding to a current state of a document, wherein a difference between the current state and a previous state of the document includes an edit of content of the document; and causing a current block to be written in a distributed ledger, wherein the current block encodes the current fingerprint and a link to a previous block of the distributed ledger, the previous block encodes a previous fingerprint corresponding to the previous state of the document, and the edit of the content of the document is detectable via a comparison between the current fingerprint and the previous fingerprint.  
2. The computing system of claim 1, the actions further comprising: generating a transaction that includes the current fingerprint the previous fingerprint of the document; and including the transaction in the current block; and Page 66 of 73Non-provisional ApplicationClient Matter No.P8167-US-CON1/373360 causing the current block to be written in the distributed ledger includes communicating the generated transaction to a node of a plurality of nodes that collectively maintains a distributed ledger to store the transaction.  
3. The computing system of claim 1, wherein the distributed ledger is employable to determine a provenance of the document based at least in part on the current block and the previous block such that the edit of the content of the document is detectable from an arbitrary location in the distributed ledger via a traversal of the distributed ledger.  
4. The computing system of claim 1, wherein the current block further includes an updated edit history that indicates the edit of the content of the document and a reference to the previous block in the distributed ledger that includes a previous edit history that does not indicate the edit of the content of the document.  
5. The computing system of claim 1, wherein a copy of the document is included in a document repository, the current block includes a reference to the copy of the document, and the actions further comprising: accessing the reference via identifying the current block in the distributed ledger; employing the reference to retrieve the copy of the document from the document repository; generating another fingerprint of the document based on the retrieved copy of the image file; and Page 67 of 73Non-provisional ApplicationClient Matter No.P8167-US-CON1/373360 determining an integrity of at least one of the document or the retrieved copy of the document based on a comparison between the current fingerprint and the other fingerprint of the image.  
6. The computing system of claim 1, the actions further comprising: updating data encoding at least a portion of the document to further encode the current fingerprint and the previous fingerprint of the document.  
7. The computing system of claim 1, wherein the distributed ledger includes a bifurcated topology that includes a plurality of branches and each of the plurality of branches is associated with a separate version of the digital document.  
8. The computing system of claim 1, wherein the document is encoded by document data, the current fingerprint is further based on applying a tamper resistant image hashing algorithm to a portion of the document data that corresponds to an object depicted in the content of the document.  
9. A non-transitory computer-readable storage medium having instructions stored thereon, which, when executed by a processor of a computing device cause the computing device to perform actions comprising: generating a current fingerprint corresponding to a current state of a document, wherein a difference between the current state and a previous state of the document includes an edit of content of the document; and causing a current block to be written in a distributed ledger, wherein the current block encodes the current fingerprint and a link to a previous block of the distributed ledger, the previous block encodes a previous fingerprint corresponding Page 68 of 73Non-provisional ApplicationClient Matter No.P8167-US-CON1/373360 to the previous state of the document, and the edit of the content of the document is detectable via a comparison between the current fingerprint and the previous fingerprint.  
10. (Previously Presented) The computer-readable storage medium of claim 9, the actions further comprising: generating a transaction that includes the current fingerprint the previous fingerprint of the document; and including the transaction in the current block; and causing the current block to be written in the distributed ledger includes communicating the generated transaction to a node of a plurality of nodes that collectively maintains a distributed ledger to store the transaction.  
11. The computer-readable storage medium of claim 9, wherein the distributed ledger is employable to determine a provenance of the document based at least in part on the current block and the previous block such that the edit of the content of the document is detectable from an arbitrary location in the distributed ledger via a traversal of the distributed ledger.  
12. The computer-readable storage medium of claim 9, wherein the current block further includes an updated edit history that indicates the edit of the content of the document and a reference to the previous block in the distributed ledger that includes a previous edit history that does not indicate the edit of the content of the document.  
13. The one or more computer-readable storage media of claim 9, wherein a copy of the document is included in a document repository, the current block includes a reference to the copy of the document, and the actions further comprising: Page 69 of 73Non-provisional ApplicationClient Matter No.P8167-US-CON1/373360 accessing the reference via identifying the current block in the distributed ledger; employing the reference to retrieve the copy of the document from the document repository; generating another fingerprint of the document based on the retrieved copy of the image file; and determining an integrity of at least one of the document or the retrieved copy of the document based on a comparison between the current fingerprint and the other fingerprint of the image.  
14. The one or more computer-readable storage media of claim 9, the actions further comprising: updating data encoding at least a portion of the document to further encode the current fingerprint and the previous fingerprint of the document.  
15. The one or more computer-readable storage media of claim 9, wherein the distributed ledger includes a bifurcated topology that includes a plurality of branches and each of the plurality of branches is associated with a separate version of the digital document.  
16. A method comprising: generating a current fingerprint corresponding to a current state of a document, wherein a difference between the current state and a previous state of the document includes an edit of content of the document; and causing a current block to be written in a distributed ledger, wherein the current block encodes the current fingerprint and a link to a previous block of the Page 70 of 73Non-provisional ApplicationClient Matter No.P8167-US-CON1/373360 distributed ledger, the previous block encodes a previous fingerprint corresponding to the previous state of the document, and the edit of the content of the document is detectable via a comparison between the current fingerprint and the previous fingerprint.  
17. The method for claim 16, further comprising: generating a transaction that includes the current fingerprint the previous fingerprint of the document; and including the transaction in the current block; and causing the current block to be written in the distributed ledger includes communicating the generated transaction to a node of a plurality of nodes that collectively maintains a distributed ledger to store the transaction.  
18. The method of claim 16, wherein a copy of the document is included in an image repository, the current block includes a reference to the copy of the document, and the actions further comprising: accessing the reference via identifying the current block in the distributed ledger; employing the reference to retrieve the copy of the document from the document repository; generating another fingerprint of the document based on the retrieved copy of the image file; and Page 71 of 73Non-provisional ApplicationClient Matter No.P8167-US-CON1/373360 determining an integrity of at least one of the document or the retrieved copy of the document based on a comparison between the current fingerprint and the other fingerprint of the image.  
19. The method of claim 16, further comprising: updating data encoding at least a portion of the document to further encode the current fingerprint and the previous fingerprint of the document.  
20. The method of claim 16, wherein the document is encoded by document data, the current fingerprint is further based on applying a tamper resistant image hashing algorithm to a portion of the document data that corresponds to an object depicted in the content of the document.
U.S. Patent 11,146,381
1. A computing system for providing a provenance of a digital document, the comprising:
a processor device; and
a computer-readable storage medium, coupled with the processor device, having instructions stored thereon, which, when executed by the processor device, cause the system to perform actions comprising:
in response to a detected transition from a previous state of the digital document to a current state of the digital document, generating a current fingerprint of the digital document that corresponds to the current state of the digital document;
generating a transaction that includes the generated current fingerprint of the digital document and a generated previous fingerprint of the document, wherein the generated previous fingerprint corresponds to the previous state of the digital document and the current state of the digital document includes one or more edits applied to the previous state of the digital document; and
communicating the generated transaction to a node of a plurality of nodes that collectively maintains a distributed ledger to store the transaction, wherein the distributed ledger is employable to determine the provenance of the digital document based at least in part on the transaction such that the one or more edits applied to the previous state of the digital document are detectable from an arbitrary location in the distributed ledger via a traversal of the distributed ledger.
2. The computing system of claim 1, wherein the generated transaction further includes an updated edit history that indicates the one or more edits applied to previous state of the digital document and a reference to a previously-generated transaction that includes a previous edit history that does not indicate the one or more edits applied to the previous state of the digital document, and the current fingerprint of the digital document is further based on the previous edit history of the digital document.
3. The computing system of claim 1, wherein the digital documents includes image data encoding an image and the actions further comprising:
in response to the detected transition from the previous state to the current state, providing a copy of the digital document to an image repository;
including a reference to the copy of the digital document in the generated transaction;
accessing the reference via the generated transaction;
employing the reference to retrieve the copy of the digital document;
generating another fingerprint of the digital document based on the retrieved copy of the image file; and
determining an integrity of the retrieved copy of the digital document based on a comparison between the current fingerprint of the digital document included in the generated transaction and the other fingerprint of the image.
4. The computing system of claim 1, the actions further comprising:
updating the digital document to include the current fingerprint of the digital document and the previous fingerprint of the digital document.
5. The computing system of claim 1, wherein the distributed ledger includes a bifurcated topology that includes a plurality of branches and each of the plurality of branches is associated with a separate version of the digital document.
6. The computing system of claim 1, wherein the digital document includes image data, the current fingerprint of the digital document is further based on applying a tamper resistant image hashing algorithm to a portion of the image data that depicts a particular subject of a plurality of subjects depicted by an entirety of the image data.
7. A non-transitory computer-readable storage medium having instructions stored thereon for providing a provenance of a digital document, which, when executed by a processor of a computing device cause the computing device to perform actions comprising:
in response to detecting a transition from a saved state of the digital document to a revised state of the digital document that includes one or more edits applied to the saved state of the digital document, generating a first fingerprint of the digital document that corresponds to the revised state of the digital document;
generating a transaction that includes the generated first fingerprint of the digital document and a unique identifier that corresponds to a previously-generated transaction stored on a distributed ledger, wherein the previously-generated transaction includes a second fingerprint that corresponds to the saved state of the digital document and a third fingerprint that corresponds to a previously-saved state of the digital document; and
communicating the generated transaction to a node of a plurality of nodes that collectively maintains the distributed ledger to store the generated transaction, wherein the distributed ledger is employable to determine the provenance of the digital document based at least in part on the generated transaction and the stored previously-generated transaction such that the one or more edits applied to the saved state of the digital document are detectable from an arbitrary location in the distributed ledger via a traversal of the distributed ledger.
8. The computer-readable storage medium of claim 7, the actions further comprising:
generating an updated edit history of the digital document that indicates the one or more edits applied to the saved state of the digital document, such that the revised state of the digital document includes the one or more edits, wherein the generated transaction includes the updated edit history of the digital document and the previously-generated transaction includes a previous edit history of the digital document that does not indicate the one or more edits applied to the saved state of the digital document.
9. The computer-readable storage medium of claim 7, the actions further comprising:
storing a copy of the digital document in a digital document repository, wherein the copy of the digital document is in the revised state;
including a reference to the stored copy of the digital document in the generated transaction;
in response to a user request, accessing the reference to the stored copy of the digital document; and
employing the accessed reference to the stored copy of the digital document to retrieve the stored copy of the digital document.
10. The computer-readable storage medium of claim 7, wherein the actions further comprise:
in response to detecting the transition from the saved state of the digital document to the revised state of the digital document, updating structured data that encodes the digital document to include the current fingerprint of the digital document, an updated edit history of the digital document, the unique identifier that corresponds to the previously-generated transaction, the second fingerprint of the digital document, and a reference to a repository copy of the digital document, wherein the repository copy of the digital document is in the current state.
11. The one or more computer-readable storage media of claim 7, wherein the actions further comprise:
employing the node to generate a current block based on the generated transaction;
in response to receiving a distributed consensus from the plurality of nodes validating the current block, adding the current block to the distributed ledger.
12. The one or more computer-readable storage media of claim 7, wherein the digital document is an image and the actions further comprise:
identifying a subject depicted in the image;
employing a tamper resistant image hashing algorithm to determine a tamper resistant image hash value of a region of the image that depicts the subject; and
including the tamper resistant image hash value in the first fingerprint of the image.
13. The one or more computer-readable storage media of claim 7, wherein generating the first fingerprint of the digital document includes generating a cryptographic hash value of at least a portion of the digital document.
14. A method for providing a provenance of a document, comprising:
steps for generating the document;
steps for storing a first cryptographic hash of the document in a blockchain;
steps for detecting a state transition from a first state of the document to a second state of the digital documents that includes one or more edits applied to the first state of the document; and
steps for storing a second cryptographic hash of the document in the blockchain, wherein the second cryptographic hash of the document is generated in response to the detected state transition of the document and the one or more edits applied to the first state of the document are detectable from an arbitrary location in the block chain via a traversal of the blockchain.
15. The method for claim 14, further comprising:
steps for generating an edit history that indicates the one or more edits applied to the first state of the document; and
steps for storing the edit history of the document in the blockchain.
16. The method of claim 14, further comprising:
steps for storing a copy of the document in a document repository;
steps for storing a reference link to the copy of the document in the blockchain; and
steps for employing the reference link to provide the copy of the document to a user.
17. The method of claim 14, further comprising:
steps for storing metadata associated with the document in the blockchain, wherein a file format for the document stores the metadata and a fingerprint for the document that includes the second cryptographic hash of the document.
18. The method of claim 14, further comprising:
in response to detecting a distribution of the document to one or more users, steps for generating a bifurcation in the blockchain.
19. The method of claim 14, further comprising:
steps for identifying one or more regions in the image that depict one or more subjects; and
steps for generating a tamper resistant image hash value of each of the one or more regions in the image, wherein the first cryptographic hash value includes the tamper resistant image hash value for each of the one or more regions in the image and the tamper resistant image hash value for each of the one or more regions is a fingerprint for the corresponding subject depicted in the region.
20. The method of claim 14, wherein the document is an image captured by a camera and the camera is employed to generate the first cryptographic hash of the image.


Allowable Subject Matter
Claims 1-20 are allowed, however the claims are currently rejected under obvious-type double patenting requiring the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Schmidt-Karaca, US 2019/0123889 disclose of providing access to changed documents that include a complete transaction history.  An updated hash is computed for an annotated document, see paragraph 0051.  A transition record is written to the blockchain, that includes a hash value of the document, see paragraph 0052.
Anirban et al, JP 2019-121946 A is relied upon for disclosing of updating an original document to a new document that includes an update transaction state of the new document, and a pointer to a transaction showing the original document, see abstract.
As per claim 1, it was not found to be taught in the prior art at least for generating a current fingerprint corresponding to a current state of a document, wherein a difference between the current state and a previous state of the document includes an edit of content of the document; and causing a current block to be written in a distributed ledger that encodes the current fingerprint and a link to a previous block of the distributed ledger, the previous block encodes a previous fingerprint corresponding to the previous state of the document, and the edit of the content of the document is detectable via a comparison between the current fingerprint and the previous fingerprint.  
As per independent claims 9 and 16, they are similar in scope to independent claim 1, and are allowable for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaur et al, US 2022/0300904 is relied upon for disclosing of updating a digital corollary to reflect the latest state of a physical asset by overwriting the previous state of the digital corollary, see paragraph 0131.
Wilson et al, US 2021/0232707 is relied upon for disclosing of using off chain storage that records hash values of documents to provide resistance to document alteration, see paragraph 0050.
Zhuo, US 2021/0216522 is relied upon for disclosing of updating a current state object database corresponding to a blockchain account, see paragraph 0009.
Steele et al is relied upon for disclosing of modifying a first document that includes a link that is configured to provide access to data at a first location on a first data storage that includes hash data, and then accordingly updating a distributed ledger, see paragraph 0094.
Chow et al, US 201/0048216 is relied upon for disclosing of appending an identifier to an original document to create a modified document, generating a hash of the modified document, then transmitting the hash value of the modified document to a distributed ledger, see abstract.
Davies et al, WO 2021/079225 A1 is relied upon for disclosing of updating states of combined work, and encoding the changes as a new state of the copyrighted work, see page 76, lines 3-7
Zhang, CN 109918874 A is relied upon for confirming where current information change occurred on a target object, to ensure that no information is missing between a current digital fingerprint and the stored old digital fingerprint of the block chain, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431